SECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual Report Pursuant to the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 Commission file number: 000-26235 LION CAPITAL HOLDINGS, INC. (Formally, Telecomm.com, Inc) (Exact name of registrant as specified in its charter) Delaware 52-2191043 (State of incorporation) (I.R.S. Employer Identification No.) 9211 Waterford Centre Blvd, Suite 200 TX 78758 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (512) 615-2453 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Name of each exchange on which registered: OTC BB Securities registered pursuant to Section 12(g) of the Act: Title of each class: Common Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes X No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X State issuer's revenues for its most recent fiscal year was $117,000 Aggregate market value of the voting stock held by non-affiliates of the registrant as of December 31st, 2006: $1,188,120 (approximately) Number of outstanding shares of the registrant's no par value common stock, as of December 31, 2006: 14,851,500 Traditional Small Business Disclosure Format: No PART I ITEM 1. DESCRIPTION OF BUSINESS Lion Capital Holdings, Inc. (the "Issuer" or "Company" or "LCHI") was organized under the laws of the State of Delaware in 1999. LCHI has one subsidiary, Capital Cable and Wire, Inc., dba Austin Cable and Wire, which was incorporated in 1997 as a Texas corporation. Austin Cable was acquired by LCHI in 1999 through the sale of a controlling block of its stock, thus making Austin Cable a wholly-owned subsidiary of LCHI. Austin Cable is in the business of assembling copper and fiber optic specialty cables for distribution in the United States. The Company produced specialty custom cable assemblies and harnesses for various industries. A specialty custom cable or harness assembly is a copper or fiber optic cable with connectors terminated at one or both ends. The specialty custom cable assembly industry is one that services and supplies a variety of other industries, which need wire harnesses and cable assemblies for their products. In 1999, LCHI also acquired all but one share of TIC Cables Electronica y Suministros, S.A. de C.V., incorporated in Mexico in 1989, thus making TIC a 99.99%-owned subsidiary of LCHI. As TIC is engaged in the design and integration of systems for data and LCHIunications in Mexico, LCHI management believed the acquisition would provide strategic competitive advantages, which proved true throughout most of 2000. However, in 2001, due to a lack of control over operations at TIC, the difficulty in the Mexican economy and excessive losses at TIC's facilities in Mexico, LCHI's Board of Directors, in a meeting held September 6, 2001, voted to abandon TIC operations. LCHI has divested itself of its interest in TIC and is in the process of returning all TIC shares to its president, Jesus Aguirre. A subsequent meeting of the Board of Directors of LCHI was held on April 11, 2002 in which all Directors were present, including Mr. Aguirre. At this meeting Mr. Aguirre requested that he be dismissed from LCHI's Board and agreed to return 13,600,000 shares of LCHI common stock issued to him in the TIC acquisition. Mr. Aguirre has returned 4,000,000 of the 13,600,000 shares to date, leaving a balance due of 9,800,000 shares. Since that time, all attempted communications with Mr. Aguirre have been unsuccessful. As such, LCHI has placed a stop transfer order with its transfer agent on the remaining 9,600,000 shares and has retained legal counsel to begin legal proceedings to recover the 9,600,000 shares still retained by Mr. Aguirre. The status of these proceedings is still formative as we are not able to bear the expense of such proceedings at this time. However, counsel had agreed to assist in efforts to contact Mr. Aguirrein order to resolve this issue by the end of 2005. Since these efforts were unsuccessful, LCHI has instructed outside counsel to seek a court order canceling these shares during the 2006 fiscal year. We have not legally transferred our ownership interest in TIC to Mr. Aguirre, and based on consultation with legal counsel, LCHI does not have any continuing or contingent liabilities related to TIC. LCHI has received a going concern opinion from its auditors for the years ended 2006 and 2005, meaning substantial doubt has been raised in our auditors' eyes about LCHI's ability to continue as a going concern. LCHI has earned a small profit for the year ended December 31, 2006 totaling $33,237, compared to a profit of $137,100 for the year ended December 31, 2005. LCHI had a capital deficit of $1,468,415 for 2006. Net Revenues in 2006 were $117,000 compared to $220,530 in 2005. LCHI will require additional working capital if it is to remain in business. The Company Business From its inception through mid 2003, the Company was engaged in the business of manufacturing both copper and fiber optic specialty custom cabling for the data and telecommunications industries. In addition to its one subsidiary, Capital Cable & Wire, Inc., the company had aggressively sought acquisitions to further increase its sales in this industry. The Company had not, however, been successful in closing any acquisitions. As such, management, together with the company's board of directors, decided to forgo all such acquisition activities and had corporately decided to shift its core business focus. The Company is no longer engaged in the business of manufacturing copper and fiber optic cables. Capital Cable, dba Austin Wire & Cable, will continue to operate as a subsidiary of Lion Capital Holdings, Inc., and will heretofore account for 100% of the Company's interests in the custom cable industry. In mid-2003 Lion Capital changed its business focus from a cable assembly house to assisting small private companies in becoming publicly held. On October 31, 2004 the Company discontinued its operations in both cable assembly and assisting small private companies in becoming publicly held. At the end of 2004, Lion Capital was in discussions with Sun Motor, a reverse merger candidate, based in China, but the discussions broke down at the beginning of 2005, due to certain frivolous legal actions brought against Lion Capital by Elaine Selan vs Andrew Stack et al. As of this filing, the trial judge has entered an order dismissing with prejudice the claims of the plaintiff, Elaine Selan, but the litigation continues as to Lion Capital's counterclaim and an attempt by a third party, SIAD, US, Inc to intervene. Lion Capital filed a form 8-K/A dated May 19, 2005 to this effect. Although the transaction with Sun Motor has collapsed, Lion Capital continues to seek prospective merger candidates, but, at the time of this report, has been unsuccessful in finding a suitable candidate. Marketing and Advertising. LCHI does no marketing and it's clients are derived by word of mouth. Name Change The Company, on July 16, 2003 filed a Certificate of Amendment of its Certificate of Incorporation with the State of Delaware, changing its name from Telecomm.com, Inc to Lion Capital Holdings, Inc. This change was initiated by Management in order to better describe the Company's new business model Forward Split of Common Stock The Company, on August 11, 2003 declared a forward split of 2 shares for every 1 share held to all its shareholders of record as of August 12, 2003. This increased the Company's issued and outstanding common stock to 60,578,984 (pre-split) as of that date. All share amounts have been adjusted to reflect the share split. Reverse Split of Common Stock Effective December 15, 2006, the Company effected a reverse stock split at a ratio of 10 to 1.All outstanding shares have been adjusted retroactively to reflect this reverse stock split. Equity Transactions In May, 2004, the Company issued 7,005,502 (pre-split) common shares in payment of $35,028 of notes with related accrued interest of $7,024. In addition, during 2004, the Company issued 56,545,264 (pre-split) common shares in payment of $286,726 in advances from affiliated shareholders. Advances of $19,000 and $15,741 in accrued interest were forgiven. In 2004, Lion Capital issued 8,767,000 (pre-split) shares for consulting expenses of $114,510 In October of 2005, the Company issued 12,500,000 (pre-split) shares of common stock as repayment for $12,500 advanced by a shareholder, and for services rendered valued at $18,750. Working Capital Needs The working capital needs of the company consist primarily of operating capital, acquisition capital and marketing capital. These requirements may be met by private placement of stock or loans. Presently, the Company has no definite source or commitment for any additional funds and without an infusion of capital and additional revenues, the substantial doubt surrounding the Company's ability to continue as a going concern will likely remain. Sponsored Research and Development In the last two fiscal years the Company has not invested on research and development and has no sponsored research and development contracts at this time. Intellectual Property The Company nor its subsidiary Austin Cable have any patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts in effect. Government Regulation Compliance with Environmental Laws and Regulations The operations of the Company do not require government approval for any of the products or services we provide. Furthermore, there is no anticipation of probable governmental regulations on the business in the future as well. (a) State and Local Regulation - None. The Company cannot determine to what extent future operations and earnings of the Company may be affected by new legislation, new regulations or changes in existing regulations at state or local level. (b) National Regulation - None. The Company cannot determine to what extent future operations and earnings of the Company may be affected by new legislation, new regulations or changes in existing regulations at a national (U.S.) level. (c) Environmental Matters - None at the date of this registration statement. (d) Other Industry Factors - None at the date of this registration statement. Employees As of December 31 2006, the Company had only one full-time employee, that being our President and CEO Timothy T. Page. The Company's employees are not represented by a labor union or collective bargaining agreement. The Company regards its employee relations as excellent. Company History Lion Capital Holdings, Inc. (the "Issuer" or "Company" or "LCHI") was organized under the laws of the State of Delaware in 1999. LCHI has one subsidiary, Capital Cable and Wire, Inc., dba Austin Cable and Wire, which was incorporated in 1997 as a Texas corporation. Austin Cable was acquired by LCHI in 1999 through the sale of a controlling block of its stock, thus making Austin Cable a wholly-owned subsidiary of LCHI. Austin Cable is in the business of assembling copper and fiber optic specialty cables for distribution in the United States. The Company produced specialty custom cable assemblies and harnesses for various industries. A specialty custom cable or harness assembly is a copper or fiber optic cable with connectors terminated at one or both ends. The specialty custom cable assembly industry is one that services and supplies a variety of other industries, which need wire harnesses and cable assemblies for their products. In 1999, LCHI also acquired all but one share of TIC Cables Electronica y Suministros, S.A. de C.V., incorporated in Mexico in 1989, thus making TIC a 99.99%-owned subsidiary of LCHI. As TIC is engaged in the design and integration of systems for data and LCHIunications in Mexico, LCHI management believed the acquisition would provide strategic competitive advantages, which proved true throughout most of 2000. However, in 2001, due to a lack of control over operations at TIC, the difficulty in the Mexican economy and excessive losses at TIC's facilities in Mexico, LCHI's Board of Directors, in a meeting held September 6, 2001, voted to abandon TIC operations. LCHI has divested itself of its interest in TIC and is in the process of returning all TIC shares to its president, Jesus Aguirre. A subsequent meeting of the Board of Directors of LCHI was held on April 11, 2002 in which all Directors were present, including Mr. Aguirre. At this meeting Mr. Aguirre requested that he be dismissed from LCHI's Board and agreed to return 13,600,000 (pre-split) shares of LCHI common stock issued to him in the TIC acquisition. Mr. Aguirre has returned 4,000,000 (pre-split) of the 13,600,000 (pre-split) shares to date, leaving a balance due of 9,800,000 (pre-split) shares. Since that time, all attempted communications with Mr. Aguirre have been unsuccessful. As such, LCHI has placed a stop transfer order with its transfer agent on the remaining 9,600,000 (pre-split) shares and has retained legal counsel to begin legal proceedings to recover the 9,600,000 (pre-split) shares still retained by Mr. Aguirre. The status of these proceedings is still formative as we are not able to bear the expense of such proceedings at this time. We have not legally transferred our ownership interest in TIC to Mr. Aguirre, and based on consultation with legal counsel, LCHI does not have any continuing or contingent liabilities related to TIC. From its inception through mid 2003, the Company was engaged in the business of manufacturing both copper and fiber optic specialty custom cabling for the data and telecommunications industries. In addition to its one subsidiary, Capital Cable & Wire, Inc., the company had aggressively sought acquisitions to further increase its sales in this industry. The Company had not, however, been successful in closing any acquisitions. As such, management, together with the company's board of directors, decided to forgo all such acquisition activities and has corporately decided to shift its core business focus. The Company will no longer be principally engaged in the business of manufacturing copper and fiber optic cables. Capital Cable, dba Austin Wire & Cable, will continue to operate as a subsidiary of Lion Capital Holdings, Inc., and will heretofore account for 100% of the Company's interests in the custom cable industry. In mid-2003 Lion Capital changed its business focus from a cable assembly house to assisting small private companies in becoming publicly held. On October 31, 2004 the Company discontinued its operations in both cable assembly and assisting small private companies in becoming publicly held. At the end of 2004, Lion Capital was in discussions with Sun Motor, a reverse merger candidate, based in China, but the discussions broke down at the beginning of 2005, due to certain frivolous legal actions brought against Lion Capital by Elaine Selan vs Andrew Stack et al. As of this filing, the trial judge has entered an order dismissing with prejudice the claims of the plaintiff, Elaine Selan, but the litigation continues as to Lion Capital's counterclaim and an attempt by a third party, SIAD, US, Inc to intervene. Lion Capital filed a form 8-K/A dated May 19, 2005 to this effect. Although the transaction with Sun Motor has collapsed, Lion Capital continues to seek prospective merger candidates, but, at the time of this report, has been unsuccessful in finding a suitable candidate. The Company was approved for trading by NASD in April, 2003 for the Over the Counter Bulletin Board (OTCBB). ITEM 2. DESCRIPTION OF PROPERTY The Company's principal office is located at 9211 Waterford Centre Blvd, Suite 200, Austin, Texas, 78758. The Company receives free office space on a month-to- month basis with a rent of approximately $0 per month The Company does not own any real estate at this time nor does it have any real estate mortgages or investments in real estate of any kind. ITEM 3. LEGAL PROCEEDINGS The Company has not been involved in any bankruptcy or bankruptcy proceeding and does not foresee any legal proceedings that could reasonably be expected to have a material adverse effect on the Company's financial condition or operations. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable. PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON STOCK AND RELATED STOCKHOLDER MATTERS Nasdaq approved the Company for trading of Lion Capital Holdings common stock in April 2003 for the Over the Counter Bulletin Board (OTCBB). The following table sets forth, for the periods indicated, the high and low sale prices per share for the Common Stock as reported by the NASD's OTCBB: Fiscal 2006 High Low First Quarter (January 1, 2006 through March 31, 2006 $ 0.07 $ 0.06 Second Quarter (April 1, 2006 through June 30, 2006) $ 0.35 $ 0.05 Third Quarter (July 1, 2006 through September 30, 2006) $ 0.14 $ 0.10 Fourth Quarter (October 1, 2006 through December 31, 2006) $ 0.10 $ 0.08 As of December 31, 2006, there were 14,851,500 Common shares outstanding and 150,000,000 authorized. As of December 31, 2006, there were 82 holders of record of Common Stock. There are no dividends being paid for Common Stock. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS STATEMENTS IN THIS ANNUAL REPORT ON FORM 10-K CONCERNING THE COMPANY'S BUSINESS OUTLOOK OR FUTURE ECONOMIC PERFORMANCE, ANTICIPATED PROFITABILITY, GROSS BILLINGS, COMMISSIONS AND FEES, EXPENSES OR OTHER FINANCIAL ITEMS, AND STATEMENTS CONCERNING ASSUMPTIONS MADE OR EXCEPTIONS AS TO ANY FUTURE EVENTS, CONDITIONS, PERFORMANCE OR OTHER MATTER ARE "FORWARD-LOOKING STATEMENTS" AS THAT TERM IS DEFINED UNDER THE FEDERAL SECURITIES LAWS. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE STATED IN SUCH STATEMENTS. SUCH RISKS, UNCERTAINTIES AND FACTORS INCLUDE, BUT ARE NOT LIMITED TO, (I) THE UNCERTAINTY OF PRODUCT AVAILABILITY IN A TIMELY MANNER, (II) PERFORMANCE, (III) THE UNCERTAINTY OF PRODUCT ACCEPTANCE BY THE CUSTOMER, (IV) COMPETITION, (V) THE COMPANY'S AVAILABILITY TO RAISE NECESSARY CAPITAL, (VI) UNKNOWN PARTS AND COMPONENT! AVAILABILITY, (VII) THE LOSS OF SERVICES OF CERTAIN KEY INDIVIDUALS COULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY'S BUSINESS, FINANCIAL CONDITION OR OPERATING RESULTS, (VIII) LITIGATION. Overview As of December 31, 2006 the Company had revenues for the year of $117,000. The Company had a net profit of $33,237 for the year ended December 31, 2006, compared to a net profit for the previous year of $137,100. During 2006 LCHI has had to overcome numerous issues including: 1. Insufficient working capital and financial backing 2. Lack of volume and low stock price 3. Lack of Clients 4. Lack of marketing support 6. General Stock Market weakness 7. General Economy weakness The Company Business The Company produced specialty custom cable assemblies and harnesses for various industries. A specialty custom cable or harness assembly is a copper or fiber optic cable with connectors terminated at one or both ends. The specialty custom cable assembly industry is one that services and supplies a variety of other industries, which need wire harnesses and cable assemblies for their products. In 1999, LCHI also acquired all but one share of TIC Cables Electronica y Suministros, S.A. de C.V., incorporated in Mexico in 1989, thus making TIC a 99.99%-owned subsidiary of LCHI. As TIC is engaged in the design and integration of systems for data and LCHIunications in Mexico, LCHI management believed the acquisition would provide strategic competitive advantages, which proved true throughout most of 2000. However, in 2001, due to a lack of control over operations at TIC, the difficulty in the Mexican economy and excessive losses at TIC's facilities in Mexico, LCHI's Board of Directors, in a meeting held September 6, 2001, voted to abandon TIC operations. LCHI has divested itself of its interest in TIC and is in the process of returning all TIC shares to its president, Jesus Aguirre. A subsequent meeting of the Board of Directors of LCHI was held on April 11, 2002 in which all Directors were present, including Mr. Aguirre. At this meeting Mr. Aguirre requested that he be dismissed from LCHI's Board and agreed to return 13,800,000 shares of LCHI common stock issued to him in the TIC acquisition. Mr. Aguirre has returned 4,000,000 of the 13,800,000 shares to date, leaving a balance due of 9,800,000 shares. Since that time, all attempted communications with Mr. Aguirre have been unsuccessful. As such, LCHI has placed a stop transfer order with its transfer agent on the remaining 9,800,000 shares and has retained legal counsel to begin legal proceedings to recover the 9,800,000 shares still retained by Mr. Aguirre. The status of these proceedings is still formative as we are not able to bear the expense of such proceedings at this time. We have not legally transferred our ownership interest in TIC to Mr. Aguirre, and based on consultation with legal counsel, LCHI does not have any continuing or contingent liabilities related to TIC. From its inception through mid 2003, the Company was engaged in the business of manufacturing both copper and fiber optic specialty custom cabling for the data and telecommunications industries. In addition to its one subsidiary, Capital Cable & Wire, Inc., the company had aggressively sought acquisitions to further increase its sales in this industry. The Company had not, however, been successful in closing any acquisitions. As such, management, together with the company's board of directors, decided to forgo all such acquisition activities and has corporately decided to shift its core business focus. The Company will no longer be principally engaged in the business of manufacturing copper and fiber optic cables. Capital Cable, dba Austin Wire & Cable, will continue to operate as a subsidiary of Lion Capital Holdings, Inc., and will heretofore account for 100% of the Company's interests in the custom cable industry. In mid-2003 Lion Capital changed its business focus from a cable assembly house to assisting small private companies in becoming publicly held. On October 31, 2004 the Company discontinued its operations in both cable assembly and assisting small private companies in becoming publicly held. At the end of 2004, Lion Capital was in discussions with Sun Motor, a reverse merger candidate, based in China, but the discussions broke down at the beginning of 2005, due to certain frivolous legal actions brought against Lion Capital by Elaine Selan vs Andrew Stack et al. As of this filing, the trial judge has entered an order dismissing with prejudice the claims of the plaintiff, Elaine Selan, but the litigation continues as to Lion Capital's counterclaim and an attempt by a third party, SIAD, US, Inc to intervene. Lion Capital filed a form 8-K/A dated May 19, 2005 to this effect. Although the transaction with Sun Motor has collapsed, Lion Capital continues to seek prospective merger candidates, but, at the time of this report, has been unsuccessful in finding a suitable candidate. Result of Operations Revenues for the year ended December 31, 2006 were $117,000, a decrease of approximately 53% over revenues of $220,530 for the year ended December 31, 2005. This decrease is due to the Company earning smaller management fees for the year. General and administrative costs were $77,197 for the year ended December 31, 2006 as compared to $73,521 for the same period in 2005. Net profit for the year ended December 31, 2005 was $33,237, compared to a loss of $137,100 for the same period in 2005. Liquidity and Capital Resources As of December 31, 2006 we had cash and cash equivalents of $240,847 as compared to $165,243 for 2005. We will require additional funding during the next 12 months to finance the growth of our current operations. We are actively pursuing increases to cash flows and additional sources of financing and believe that such increases and additional financing will generate sufficient cash flow to fund our operations through 2007. However we cannot make any assurances that such matters will be successfully consummated. Management believes that LCHI will require additional funding of at least $250,000 to satisfy its cash requirements over the next 12 months. Management hopes to raise these additional funds from private placements and additional shareholder loans. These additional funds assume that costs remain at the present level. We are currently generating very little sources of income from management fees. We have no material commitments for capital expenditures at this time. We have no seasonal aspects that could cause an effect on our financial condition. As of December 31, 2006, the Company owed no salaries to officers. All accrued salaries from previous years were forgiven and written off. In addition, the Company has received advances from various shareholders which have either been forgiven and written off or converted in common stock of the Company. Evaluation of Internal and Disclosure Controls The management of the company has evaluated the effectiveness of the issuer's disclosure controls and procedures as of a date within 90 days prior to the filing date of the report (evaluation date) and have concluded that the disclosure controls and procedures are adequate and effective based upon their evaluation as of the evaluation date. There were no significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of the most recent evaluation of such, including any corrective actions with regard to significant deficiencies and material weaknesses. NEED FOR ADDITIONAL FINANCING The Company does not have capital sufficient to meet the Company's cash needs, including the costs of compliance with the continuing reporting requirements of the Securities Exchange Act of 1934. The Company will have to seek loans or equity placements to cover such cash needs. In the event the Company is able to complete a business combination during this period, lack of its existing capital may be a sufficient impediment to prevent it from accomplishing the goal of completing a business combination. There is no assurance, however, that without funds it will ultimately allow registrant to complete a business combination. Once a business combination is completed, the Company's needs for additional financing are likely to increase substantially. The Company will need to raise additional funds to conduct any business activities in the next twelve months. No commitments to provide additional funds have been made by management or other stockholders. Accordingly, there can be no assurance that any additional funds will be available to the Company to allow it to cover its expenses as they may be incurred. Irrespective of whether the Company's cash assets prove to be inadequate to meet the Company's operational needs, the Company might seek to compensate providers of services by issuances of stock in lieu of cash. The Company has no plans at this time for purchases or sales of fixed assets which would occur in the next twelve months. The Company has no expectation or anticipation of significant changes in number of employees in the next twelve months however, if it achieves significant orders, it may acquire or add employees of an unknown number in the next twelve months. GOING CONCERN The Company's auditors have issued a "going concern" qualification as part of their opinion in the Audit Report. There is substantial doubt about the ability of the Company to continue as a "going concern." The Company has minimal business, little capital, no debt, no cash, few assets, and no capital commitments. The effects of such conditions could easily be to cause the Company's bankruptcy, except there are no assets to liquidate in Bankruptcy. LCHI intends to raise additional working capital either through private placements, public offerings and/or bank financing. There are no assurances that LCHI will be able to either, (1) increase its operations and achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through a private placement, public offerings and/or bank financing necessary to support LCHI's working capital requirements. To the extent that funds generated from any private placements, public offerings and/or bank financing are insufficient, LCHI will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to LCHI. These conditions raise substantial doubt about LCHI's ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should LCHI be unable to continue as a going concern. ITEM 7. FINANCIAL STATEMENTS LION CAPITAL HOLDINGS, INC. Consolidated Financial Statements December 31, 2006 C O N T E N T S Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheet F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Stockholders’ Deficit F-6 Consolidated Statements of Cash Flows F-7 Notes to the Consolidated Financial Statements F-8 /Letterhead/ REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Management of Lion Capital Holdings, Inc. Malibu, California We have audited the accompanying consolidated balance sheet of Lion Capital Holdings, Inc. as of December 31, 2006 and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the years ended December 31, 2006 and 2005.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the PCAOB (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Lion Capital Holdings, Inc. as December 31, 2006 and the results of its operations and its cash flows for the years ended December 31, 2006 and 2005, which is in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that Lion Capital Holdings, Inc. will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, Lion Capital Holdings, Inc. has suffered recurring losses from operations and has a net capital deficiency that raises substantial doubt about the company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ Chisholm, Bierwolf & Nilson, LLC Chisholm, Bierwolf & Nilson, LLC Bountiful, Utah February 26, 2007 LION CAPITAL HOLDINGS, INC. Consolidated Balance Sheet December 31, 2006 ASSETS CURRENT ASSETS Cash $ 240,847 Total Current Assets 240,847 TOTAL ASSETS $ 240,847 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Due to shareholders and related companies (Note 10) $ 25,548 Net liabilities of discontinued operations (Note 6) 1,683,714 Total Current Liabilities 1,709,262 Total Liabilities 1,709,262 COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS' EQUITY (DEFICIT) Common stock, 150,000,000 shares authorized of $0.001 par value, 14,851,079 shares issued and outstanding, retroactively restated 14,851 Additional paid-in capital 2,895,266 Accumulated deficit (4,378,532 ) Total Stockholders' Equity (Deficit) (1,468,415 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 240,847 The accompanying notes are an integral part of these financial statements. LION CAPITAL HOLDINGS, INC. Consolidated Statements of Operations Years Ended December 31, 2006 and 2005 2006 2005 REVENUES $ 117,000 $ 220,530 OPERATING EXPENSES General and administrative 77,197 73,521 Total Operating Expenses 77,197 73,521 INCOME FROM OPERATIONS 39,803 147,009 LOSS FROM DISCONTINUED OPERATIONS (6,566 ) - LOSS ON DISPOSAL OF DISCONTINUED OPERATIONS - (9,909 ) NET INCOME $ 33,237 $ 137,100 BASIC INCOME (LOSS) PER SHARE Continuing operations $ 0.00 $ 0.01 Discontinued operations (0.00 ) (0.00 ) $ 0.00 $ 0.01 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 14,851,079 13,864,778 The accompanying notes are an integral part of these financial statements. LION CAPITAL HOLDINGS, INC. Consolidated Statements of Stockholders' Deficit Years Ended December 31, 2006 and 2005 Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Balance, December 31, 2004 13,601,079 $ 13,601 $ 2,865,266 $ (4,548,869 ) Common stock issued to shareholder in lieu of debt and for services rendered at $0.0025 per share 1,250,000 1,250 30,000 - Net income for the year ended December 31, 2005 - - - 137,100 Balance, December 31, 2005 14,851,079 14,851 2,895,266 (4,411,769 ) Net income for the year ended December 31, 2006 - - - 33,237 Balance, December 31, 2006, retroactively restated 14,851,079 $ 14,851 $ 2,895,266 $ (4,378,532 ) The accompanying notes are an integral part of these financial statements. LION CAPITAL HOLDINGS, INC. Consolidated Statements of Cash Flows Years Ended December 31, 2006 and 2005 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 33,237 $ 137,100 Adjustments to reconcile net income to net cash provided by operating activities: Common stock issued for financing costs - 18,750 Changes in operating assets and liabilities: Accounts receivable 28,000 (28,000 ) Accounts payable (1,280 ) 1,280 Earnings from continuing operations - 9,490 Less: loss (gain) from discontinued operations - 9,909 Net Cash Provided by Operating Activities 59,957 148,529 CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholders and related companies 9,081 16,467 Net Cash Provided by Financing Activities 9,081 16,467 Net Cash Provided by Continuing Operations 69,038 164,996 Net Cash Provided by Discontinuing Operations 6,566 - NET INCREASE IN CASH 75,604 164,996 CASH AT BEGINNING OF PERIOD 165,243 247 CASH AT END OF PERIOD $ 240,847 $ 165,243 SUPPLEMENTAL DISCLOSURES Interest paid $ - $ 84 Taxes paid - - NON CASH DISCLOSURES Stock issued to reduce advances from shareholder $ - $ 12,500 Stock issued for financing costs - 18,750 The accompanying notes are an integral part of these financial statements. Lion Capital Holdings, Inc. Notes to Financial Statements December 31, 2006 NOTE 1 -ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Description of Business Lion Capital Holdings, Inc. (“Lion Capital”) was incorporated in Delaware in July 1999.Prior to 2001, Lion Capital was engaged in the design and integration of systems for data and Lion Capital in Mexico for customers throughout the United States and Mexico.Lion Capital was also engaged in (a) the business of manufacturing copper and fiber optic specialty custom cabling in Mexico for distribution in the United States and Mexico, and (b) as a U.S. cable assembly house.In September 2001, Lion Capital abandoned its ownership of this Mexican subsidiary and in 2002 began winding down its other operation as a cable assembly house.In mid-2003, Lion Capital changed its business focus from a cable assembly house to assisting small private companies in becoming publicly held.On October 31, 2004, the Company discontinued its operations in both cable assembly house and assisting small private companies in becoming publicly held. Significant Accounting Policies A summary of the significant accounting policies consistently applied in the preparation of the accompanying consolidated financial statements are as follows: a. Accounting Method The Company’s consolidated financial statements are prepared using the accrual method of accounting.The Company has elected a December 31 year-end. b. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Lion Capital Holdings, Inc. and its wholly-owned subsidiary, Cable Capital &
